Citation Nr: 1530880	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-19 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  He died in December 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a November 2012 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in May 2014, the Court vacated and remanded the November 2012 decision.  The case has been returned to the Board for further appellate action consistent with the Court's decision.

In June 2015, the appellant submitted additional evidence in support of her claim accompanied by a waiver of initial RO consideration.  See June 2015 Correspondence.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  The Veteran died in December 2005.  The Veteran's corrected death certificate lists the immediate cause of death as cerebral hemorrhage due to or as a consequence of aneurysm and post-traumatic stress disorder (PTSD) and lists hypertension as another significant condition contributing to death but not resulting in the underlying causes of death.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling.

3.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD substantially contributed to his death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1310, 5107 (West 2014); 38 C.F.R. § 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's PTSD caused the aneurysm that led to the intracerebral hemorrhage that ultimately caused his death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection to death.  38 C.F.R. § 3.312(b), (c).

As noted above, the Veteran died in December 2005.  The Board notes that there are two versions of the death certificate in the claims file.  The initial death certificate lists the immediate cause of death as cerebral hemorrhage due to or as a consequence of aneurysm, and a corrected death certificate, dated two weeks later, lists the immediate cause of death as cerebral hemorrhage due to or as a consequence of aneurysm and PTSD, with hypertension as another significant condition contributing to death but not resulting in the underlying causes of death.  

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling.  Thus, the issue in this case involves the relationship, if any, between the cause of the Veteran's death and the Veteran's service-connected PTSD or other disabilities related to service.  On this question, the record contains conflicting medical opinions.

In an August 2006 letter, the Veteran's treating physician, Dr. R.K.P, indicated that he treated the Veteran from August 1983 until the Veteran's death in December 2005.  Dr. R.K.P. reported that the Veteran suffered from multiple "service-related" health concerns, including PTSD, chronic low back pain, post-laminectomy syndrome, headaches, and extremely dry skin, all of which "added to his blood pressure elevations which very likely could have contributed to his ultimate demise from a cerebral aneurysm."  

In an August 2006 VA opinion, a VA physician stated that while the Veteran's hypertension may have contributed to his intracerebral hemorrhage, there is no known association between PTSD and intracerebral hemorrhage.  Therefore, the physician concluded that the Veteran's PTSD "is not likely to be related to his cerebral hemorrhage and his death."  

In December 2006, the RO sought an addendum opinion on the question of whether the Veteran's service-connected PTSD caused or aggravated blood pressure elevations, thereby contributing to his death from a cerebral aneurysm.  In a December 2006 VA opinion, a VA physician noted that the Veteran had a history of PTSD and hypertension.  The physician indicated that a review of the claims file and prior medical records shows that "generally speaking, the [Veteran's] blood pressure appears to have been well controlled."  The physician listed examples of some of the Veteran's blood pressure readings and noted that "no mention is made anywhere in the clinical record if the PTSD significantly contributed to his hypertension or made it more difficult to control."  The physician concluded that in the absence of such evidence, "it is less likely than not that the Veteran's service-connected disability of PTSD caused or permanently aggravated his blood pressure contributing to his ultimate demise from a cerebral aneurysm."

In November 2011, the Board remanded the case for further medical opinion.  In a November 2011 VA opinion, a VA physician reviewed the claims file and opined that it is less likely than not that the Veteran's service-connected PTSD caused or permanentely aggravated his blood pressure.  The physician's rationale was that "no mention is made anywhere in the clinical record of [PTSD] significantly contributing to his hypertension or making it more difficult to control, and he has never been on blood pressure medication."  

In a March 2012 letter, the Veteran's treating physician, Dr. R.K.P, indicated that the Veteran suffered from a severe case of PTSD, which made it very difficult to control his blood pressure throughout the years.  Dr. R.K.P. opined that the Veteran's PTSD was likely a primary contributor to his death by virtue of the association between PTSD and his hypertension, which was somewhat unresponsive to medications.  

In an August 2012 VA addendum opinion, a VA physician reviewed the claims file and conducted a "limited review of medical literature."  The VA physician opined that (1) the Veteran's hypertension was less likely than not due to or caused by service; (2) the Veteran's hypertension was less likely than not due to or aggravated by the Veteran's service-connected PTSD; and (3) the Veteran's hypertension less likely than not caused or materially contributed to the Veteran's death.  The rationale for these conclusions was that there was no evidence, other than from Dr. R.K.P, that the Veteran was diagnosed or treated for hypertension.  Additionally, the VA physician indicated that the medical literature did not reveal PTSD as a risk factor for hypertension or otherwise show a causal relationship between PTSD and hypertension.  

In June 2015, the Veteran's representative submitted a private medical opinion.  The private physician, Dr. T.G., indicated that he had reviewed the Veteran's claims file and medical records, and he discussed these records in his report.  Dr. T.G. noted that the Veteran's blood pressure was only sporadically elevated and that there is no evidence in the available medical records that the Veteran was on medication to treat hypertension.  However, Dr. T.G. opined that whether or not the Veteran had hypertension reaching levels requiring medication is not essential to an analysis of whether the Veteran's service-connected PTSD contributed to his death. 

In this regard, Dr. T.G. reviewed the common causes of cerebral hemorrhage, the most common of which is high blood pressure.  He indicated "that in the absence of extreme high blood pressure in a 55 year-old man, there must have been some pathology of the blood vessels in the brain."  Based on a review of the Veteran's medical records, Dr. T.G. opined that of the remaining common causes of cerebral hemorrhage, only a blood clot, arteriovenous malformation, abnormally formed blood vessels, or cerebral aneurysm could apply to the Veteran's case.  He indicated that three of these causes, arteriovenous malformation, abnormally formed blood vessels, and cerebral aneurysm, will cause sudden bleeding based on smaller elevations in blood pressure than are required to rupture a normal arterial wall, such as in the case of extreme high blood pressure.  Dr. T.G. explained that PTSD is characterized by the sudden release of catecholamines from the adrenal glands, which in turn results in transient, but significant, increases in pulse, sweating, glucose, and blood pressure.  He noted that the Veteran's records describe a fairly pervasive PTSD, with frequent episodes of symptoms, and therefore, catecholamine release.  Dr. T.G. concluded therefore that if the Veteran died of a ruptured vessel wall, i.e. aneurysm or arteriovenous malformation, it is as likely as not that a sudden and transitory rise in his blood pressure caused by the catecholamine release of a PTSD episode was directly causative in the rupture and subsequent bleeding and death.  Dr. T.G. further opined that even if the Veteran's cerebral hemorrhage was caused by a blood clot, medical literature supports the relationship between PTSD and cerebral vascular disease, including blood clot formation.  He cited numerous medical studies linking PTSD to the development of vascular disease.  He concluded that it was as likely as not that the Veteran's cerebrovascular hemorrhage was caused by the documented symptoms of his severe PTSD condition.  

After considering the foregoing opinions, the Board finds that the medical evidence establishes that service connection for the cause of the Veteran's death is warranted.  As discussed below, the evidence shows that the Veteran's PTSD substantially and materially contributed to his death.  Accordingly, the questions of whether hypertension substantially and materially contributed to the Veteran's death and/or whether hypertension is related to service or to the Veteran's service-connected PTSD are rendered moot and need not be addressed by the Board.  

The Board accords significant probative weight to the June 2015 private medical opinion.  The private physician demonstrated his familiarity with the facts of the Veteran's case and cited pertinent medical principles to support his conclusions.  He provided a very thorough and detailed explanation for his opinion that included both citations to the facts of the Veteran's case and discussion and application of relevant medical principles and literature.  He also explained why the lack of evidence of treatment for hypertension at the time of the Veteran's death did not change the opinion.  

The Board assigns little or no probative weight to the VA medical opinions.  The only opinion that specifically addresses the relationship between the Veteran's PTSD and cerebral hemorrhage is the August 2006 opinion.  The examiner opined that the Veteran's PTSD is not likely related to his cerebral hemorrhage because "[t]here is no known association between [PTSD] and intracerebral hemorrhage."  However, the Board finds that the August 2006 examiner did not provide any substantive analysis of the relevant facts or a rational explanation for the conclusion reached.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The remaining opinions of record address the relationship between the Veteran's death and hypertension, including whether hypertension was related to service or to PTSD and whether hypertension contributed to the Veteran's death.  Accordingly, they are not relevant to the issue at hand.  

On balance, the Board finds that the appellant has produced sufficient evidence supporting the critical link between the Veteran's service-connected PTSD and the cause of his death.  The evidence, at a minimum, gives rise to a reasonable doubt on the question of whether the Veteran's service-connected PTSD contributed substantially or materially in producing the Veteran's death.  Accordingly, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


